[Cite as State v. Freeman, 2021-Ohio-2283.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :   APPEAL NO. C-190751
                                                  TRIAL NO. B-1901299
        Plaintiff-Appellee,                   :

        vs.                                   :
                                                    O P I N I O N.
IBIN FREEMAN,                                 :

        Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: July 2, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and H. Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Matthew S. Schuh, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

          {¶1}   Defendant-appellant Ibin Freeman pled guilty to four counts of

robbery, one count of aggravated robbery with an accompanying firearm

specification, one count of attempted felonious assault, and one count of failure to

comply with an order of a police officer. He was sentenced to nine and a half years in

prison.

          {¶2}   In three assignments of error, Freeman argues that the trial court

erred (1) in accepting his guilty pleas because they were not made knowingly,

voluntarily, or intelligently, (2) in notifying him that he was required to enroll in the

violent offender registry, and (3) in failing to include credit for time served in its

sentencing entry.

          {¶3}   We overrule the first assignment of error and sustain the second and

third assignments of error. We remand for the trial court to correct the sentencing

entry to include the number of days for which Freeman is entitled to credit for time

served and to remove the requirement that Freeman enroll in the violent offender

registry.

                              First Assignment of Error


          {¶4}   In his first assignment of error, Freeman contends that the trial court

erred in accepting his guilty pleas because they were not made knowingly,

voluntarily, or intelligently. He argues that the trial court never advised him that he

was ineligible for community control as required by Crim.R. 11(C).

          {¶5}   To ensure a no-contest or guilty plea is made knowingly, intelligently,

and voluntarily, the trial court must engage the defendant in a colloquy pursuant to


                                                2
                        OHIO FIRST DISTRICT COURT OF APPEALS



Crim.R. 11(C) and inform him of certain constitutional and nonconstitutional rights.

State v. Foster, 2018-Ohio-4006, 121 N.E.3d 76, ¶ 13 (1st Dist.).

      In felony cases the court may refuse to accept a plea of guilty or a plea of

      no contest, and shall not accept a plea of guilty or no contest without first

      addressing the defendant personally and doing all of the following:

      (a) Determining that the defendant is making the plea voluntarily, with

      understanding of the nature of the charges and of the maximum penalty

      involved, and if applicable, that the defendant is not eligible for probation

      or for the imposition of community control sanctions at the sentencing

      hearing.

Crim.R. 11(C)(2)(a).

           {¶6}   A defendant’s eligibility for probation or community control relates to

a nonconstitutional right. Foster at ¶ 14. A trial court need only substantially

comply with Crim.R. 11 when explaining nonconstitutional rights.            Id. at ¶ 16.

“Substantial compliance means that under the totality of the circumstances the

defendant subjectively understands the implications of his plea and the rights he is

waiving.” Id., quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

“When a trial court fails to substantially comply with Crim.R. 11 with regard to a non-

constitutional right, the plea may be vacated only if the defendant shows prejudice.

The test for prejudice is whether the plea would have otherwise been made.” Foster

at ¶ 16.

           {¶7}   In Nero, defense counsel and Nero made statements demonstrating

that Nero knew he was going to prison (“of course, he knows—that ultimately he is

going to be incarcerated”), (“Your Honor, * * * I would appreciate it if I could have




                                                 3
                      OHIO FIRST DISTRICT COURT OF APPEALS



some time to straighten out my affairs.”). Nero at 108. The Supreme Court held,

“Where the circumstances indicate that the defendant knew he was ineligible for

probation and was not prejudiced by the trial court’s failure to comply with Crim.R.

11(C)(2)(a), the trial court’s acceptance of the defendant’s guilty plea to the

nonprobationable crime of rape without personally advising the defendant that he

was not eligible for probation constitutes substantial compliance with Crim.R. 11.”

Id. at syllabus.

       {¶8}    In State v. Fannon, 1st Dist. Hamilton No. C-180270, 2019-Ohio-1752,

¶ 6, Fannon claimed that he was unaware that his plea would result in a mandatory

prison term because the trial court had mentioned community control during the

plea hearing even though community control was inapplicable.            The trial court

accurately informed Fannon of the range of prison terms he was facing. Id. at ¶ 9.

Moreover, the plea agreement form indicated that “a mandatory prison term is

associated with each offense, the trial court specifically directed Mr. Fannon’s

attention to this document, and there is no allegation that this document contained

any misinformation.” Id. at ¶ 9. Therefore, this court held that “under the totality of

the circumstances, * * * inclusion of this admittedly inaccurate point does not rise to

the level of a misrepresentation that would have affected Mr. Fannon’s decision to

plead.” Id. at ¶ 9. This court concluded that “it does not appear from a

comprehensive reading of the record that Mr. Fannon was unaware of or confused

about the applicability of mandatory prison time as a result of his pleas.” Id. at ¶ 10.

       {¶9}    In Foster, 2018-Ohio-4006, 121 N.E.3d 76, at ¶ 12, the defendant

claimed that his plea was not made knowingly, voluntarily, or intelligently because

he was not informed at the time of his plea that he would receive a mandatory prison




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



sentence that rendered him ineligible for community control.         The trial court

erroneously told Foster at the plea hearing that the charge did not carry a mandatory

prison term and that he was eligible for community control. Id. at ¶ 3-4. The plea

form also incorrectly stated that Foster was not subject to a mandatory prison

sentence. Id. at ¶ 20. But the trial court told Foster multiple times that it was not

going to impose probation and that it was going to sentence him to prison. Id. at ¶

22. A majority of this court concluded that under the totality of the circumstances,

Foster had failed to show that his plea was not made knowingly, voluntarily, or

intelligently. Id.

       {¶10} Here, Freeman was never advised by the trial court that he was

ineligible for probation or community control. But the court did advise Freeman

twice that the firearm specification carried a mandatory three-year prison sentence

that would run consecutively to the rest of his sentence. The plea form stated the

same. Although the court incorrectly advised Freeman of the overall mandatory

minimum sentence, it accurately stated the minimum sentences on each of the

individual counts. It also explained what would happen if he was placed on post-

release control after he served his prison term.       Finally, Freeman was never

erroneously advised that community control was applicable. See Foster at ¶ 3-4;

Fannon, 1st Dist. Hamilton No. C-180270, 2019-Ohio-1752, at ¶ 9. The record

demonstrates that the court did not say anything that would give Freeman the

impression that he could receive a sentence of community control. Rather, the court

was clear that Freeman was facing prison time.

       {¶11} Based on the totality of the circumstances, we conclude that the trial

court substantially complied with Crim.R. 11(C) and that Freeman has failed to




                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



demonstrate that his pleas were not made knowingly, voluntarily, and intelligently.

The first assignment of error is overruled.

                           Second Assignment of Error

       {¶12} In his second assignment of error, Freeman argues that the trial court

erred in notifying him that he was required to enroll in the violent offender registry

upon release from prison. The state concedes the error.

       {¶13} Pursuant to R.C. 2903.41, the violent offender registry only applies to

persons who are found guilty of violating “sections 2903.01, 2903.02, 2903.03,

2905.01 of the Revised Code or a violation of section 2905.02 of the Revised Code

that is a felony of the second degree.”

       {¶14} Freeman was not convicted under any of the applicable code sections.

The second assignment of error is sustained.

                            Third Assignment of Error


       {¶15} In his third assignment of error, Freeman argues that the trial court

erred in failing to include credit for time served in its sentencing entry. The state

concedes the error, but claims this assignment of error is moot because on

September 2, 2020, while this appeal was pending, the trial court issued an entry

specifying the number of days of jail time credit to which Freeman is entitled.

However, the court did not correct the sentencing entry.

       {¶16} The number of jail-time-credit days must be included in the

sentencing entry. R.C. 2929.19(B)(2)(g)(i); State v. Carberry, 1st Dist. Hamilton No.

C-170095, 2018-Ohio-1060, ¶ 18. Therefore, this cause must be remanded for the

trial court to include in the sentencing entry the number of jail-time-credit days to

which Freeman is entitled. The third assignment of error is sustained.


                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS


                                      Conclusion


       {¶17} The first assignment of error is overruled.           The second and third

assignments of error are sustained and the cause is remanded to the trial court to

correct the sentencing entry nunc pro tunc.

                    Judgment affirmed in part, reversed in part, and cause remanded.



ZAYAS, P.J., and WINKLER, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7